 Case 5:16-cv-01953-DMG-KK Document 134 Filed 07/20/21 Page 1 of 2 Page ID #:5475



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10

11                                  WESTERN DIVISION

12
     DULCE ALONDRA VELASQUEZ-                 Case No. ED CV 16-1953-DMG (KKx)
13
     REYES, et al., on behalf of themselves
14   and others similarly situated,           ORDER APPROVING JOINT
                                              STIPULATED DISMISSAL [133]
15
                 Plaintiffs,
16
     v.
17

18   SAMSUNG ELECTRONICS
     AMERICA, INC.,
19

20                Defendant.
21

22

23

24

25

26

27

28

                                                2
 Case 5:16-cv-01953-DMG-KK Document 134 Filed 07/20/21 Page 2 of 2 Page ID #:5476



 1         Having considered the parties’ Joint Stipulated Dismissal of Action With Prejudice
 2   as to the Individual Claims of Dulce Alondra Velasquez-Reyes, Ken Shalley, and Martin
 3   Baclija, and good cause appearing therefor, IT IS HEREBY ORDERED that:
 4         1.    The above-captioned action is dismissed with prejudice as to the individual
 5               claims of Plaintiffs Dulce Alondra Velasquez-Reyes, Ken Shalley, and
 6               Martin Baclija;
 7         2.    The above-captioned action is otherwise dismissed without prejudice; and
 8         3.    The parties have resolved all issues concerning attorney’s fees and costs.
 9         IT IS SO ORDERED.
10
     DATED: July 20, 2021
11
                                           DOLLY M. GEE
12                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 3
